EXHIBIT 10.2

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of February 15, 2008 (the “Effective Date”) between (a) SILICON VALLEY BANK,
a California corporation and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462
(“Bank”), and (b) CALIPER LIFE SCIENCES, INC., a Delaware corporation
(“Caliper”), NOVASCREEN BIOSCIENCES CORPORATION, a Maryland corporation
(“NovaScreen”), XENOGEN CORPORATION, a Delaware corporation (“Xenogen”), and
XENOGEN BIOSCIENCES CORPORATION, an Ohio corporation (“Xenogen Biosciences”)
(hereinafter, Caliper, NovaScreen, Xenogen, and Xenogen Biosciences are jointly
and severally, individually and collectively, referred to as “Borrower”), amends
and restates a certain Loan and Security Agreement by and among Borrower and
Bank dated as of August 9, 2006, as amended, and provides the terms on which
Bank shall lend to Borrower and Borrower shall repay Bank. The parties agree as
follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 


1.1                               ACCOUNTING TERMS NOT DEFINED IN THIS AGREEMENT
SHALL BE CONSTRUED FOLLOWING GAAP. CALCULATIONS AND DETERMINATIONS MUST BE MADE
FOLLOWING GAAP. CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS AGREEMENT SHALL
HAVE THE MEANINGS SET FORTH IN SECTION 13. ALL OTHER TERMS CONTAINED IN THIS
AGREEMENT, UNLESS OTHERWISE INDICATED, SHALL HAVE THE MEANING PROVIDED BY THE
CODE TO THE EXTENT SUCH TERMS ARE DEFINED THEREIN.


 


1.2                               AGENTED LOAN ARRANGEMENT.


 

(a)                                  Designation of Agent. Each Borrower hereby
designates Caliper as the agent (the “Agent”) of each Borrower to discharge the
duties and responsibilities of the Agent as provided herein.

 

(b)                                 Operation of Loan Arrangement.

 

(i)                                     Except as otherwise permitted by Bank,
Credit Extensions hereunder shall be requested solely by the Agent as agent for
each Borrower.

 

(ii)                                  Any Credit Extension which may be made by
Bank under this Agreement and which is directed to the Agent is received by the
Agent in trust for that Borrower who is intended to receive such Credit
Extension. The Agent shall distribute the proceeds of any such Credit Extension
solely to that Borrower. Each Borrower shall be directly indebted to Bank for
each Credit Extension distributed to any Borrower by the Agent, together with
all accrued interest thereon, as if that amount had been advanced directly by
Bank to a Borrower (whether or not the subject Credit Extension was based upon
the accounts and/or inventory or other assets of the Borrower which actually
received such distribution), in addition to which each Borrower shall be liable
to Bank for all Obligations under this Agreement, whether or not the proceeds of
the Credit Extension are distributed to any particular Borrower.

 

(iii)                               Bank shall have no responsibility to inquire
as to the distribution of Credit Extensions made by Bank through the Agent as
described herein.

 

(c)                                  Credit Extensions Directly to Borrower.

 

(i)                                     If, for any reason, and at any time
during the term of this Agreement:

 

(A)                              any Borrower, including the Agent, as agent for
each Borrower, shall be unable to, or prohibited from carrying out the terms and
conditions of this Agreement (as determined by Bank in Bank’s sole and absolute
discretion); or

 

(B)                                Bank deems it inexpedient (in Bank’s sole and
absolute discretion) to continue making Credit Extensions to or for the account
of any particular Borrower, or to channel such Credit Extensions through the
Agent, then Bank may make Credit Extensions directly to such Borrower as Bank
determines to be expedient, which Credit

 

--------------------------------------------------------------------------------


 

Extensions may be made without regard to the procedures otherwise included in
this Article 1.

 

(ii)                                  In the event that Bank determines to forgo
the procedures included herein pursuant to which Credit Extensions are to be
channeled through the Agent, then Bank may designate one or more Borrower to
fulfill the financial and other reporting requirements otherwise imposed herein
upon the Agent.

 

(iii)                               Each Borrower shall remain liable to Bank
for the payment and performance of all Obligations (which payment and
performance shall continue to be secured by all Collateral) notwithstanding any
determination by Bank to cease making Credit Extensions to or for the benefit of
any Borrower.

 

(d)                                 Continuation of Authority of Agent. The
authority of the Agent to request Credit Extensions on behalf of, and to bind,
each Borrower, shall continue unless and until Bank acts as provided in
Section 1.2(c) above, or Bank actually receives:

 

(i)                                     written notice of: (i) the termination
of such authority, and (ii) the subsequent appointment of a successor Agent,
which notice is executed by the respective Presidents of each Borrower then
eligible for borrowing under this Agreement; and

 

(ii)                                  written notice from the successor Agent
(i) accepting such appointment; (ii) acknowledging that the removal and
appointment has been effected by the respective Presidents of each Borrower
eligible for borrowing under the within Agreement; and (iii) acknowledging that
from and after the date of appointment, the newly appointed Agent shall be bound
by the terms hereof, and that as used herein, the term “Agent” shall mean and
include the newly appointed Agent.

 

(e)                                  Indemnification. The Agent and each
Borrower respectively shall indemnify, defend, and save and hold Bank harmless
from and against any liabilities, claims, demands, expenses, or losses made
against or suffered by Bank on account of, or arising out of, this Agreement,
Bank’s reliance upon Credit Extension requests made by the Agent, or any other
action taken by Bank hereunder or under any of Bank’s various agreements with
the Agent and/or any Borrower and/or any other Person arising under this
Agreement.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY. BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
CREDIT EXTENSIONS AND ACCRUED AND UNPAID INTEREST THEREON AS AND WHEN DUE IN
ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                  AVAILABILITY. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BANK SHALL MAKE ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT.
AMOUNTS BORROWED UNDER THE REVOLVING LINE MAY BE REPAID AND, PRIOR TO THE
REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO THE APPLICABLE TERMS AND
CONDITIONS PRECEDENT HEREIN.

 

(B)                 TERMINATION; REPAYMENT. THE REVOLVING LINE TERMINATES ON THE
REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 

(C)                  PREPAYMENT. BORROWER SHALL HAVE THE OPTION TO PREPAY THE
REVOLVING LINE AT ANYTIME, PROVIDED BORROWER (I) PROVIDES WRITTEN NOTICE TO BANK
OF ITS ELECTION TO PREPAY THE REVOLVING LINE, AND (II) PAYS, ON THE DATE OF SUCH
PREPAYMENT (A) ALL OUTSTANDING PRINCIPAL PLUS ACCRUED INTEREST, (B) THE MINIMUM
USAGE FEE WHICH WOULD BE DUE, AND (C) ALL OTHER SUMS, IF ANY, THAT SHALL HAVE
BECOME DUE AND PAYABLE.

 

2

--------------------------------------------------------------------------------


 


2.1.2                     LETTERS OF CREDIT SUBLIMIT.

 

(A)                                  AS PART OF THE REVOLVING LINE, BANK SHALL
ISSUE OR HAVE ISSUED LETTERS OF CREDIT FOR BORROWER’S ACCOUNT. THE FACE AMOUNT
OF OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF
CREDIT AND ANY LETTER OF CREDIT RESERVE) MAY NOT EXCEED $5,000,000.00. SUCH
AGGREGATE AMOUNTS UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT
OTHERWISE AVAILABLE FOR ADVANCES UNDER THE REVOLVING LINE. IF, ON THE REVOLVING
MATURITY DATE, THERE ARE ANY OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE
BORROWER SHALL PROVIDE TO BANK CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE
FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND COSTS DUE
OR TO BECOME DUE IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID LETTERS OF
CREDIT. ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK
IN ITS SOLE DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
BANK’S STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF
CREDIT APPLICATION”). BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST. BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S
ACCOUNT, AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN
FOLLOWING BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR
ANY MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

 

(B)                                 THE OBLIGATION OF BORROWER TO IMMEDIATELY
REIMBURSE BANK FOR DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL, AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF
CREDIT APPLICATION.

 

(C)                                  BORROWER MAY REQUEST THAT BANK ISSUE A
LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY. IF A DEMAND FOR PAYMENT IS MADE
UNDER ANY SUCH LETTER OF CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO
BORROWER OF THE EQUIVALENT OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN
CONNECTION THEREWITH SUCH AS WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS
AT THE THEN-PREVAILING RATE OF EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES
OF THE FOREIGN CURRENCY FOR TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN
CURRENCY.

 

(D)                                 TO GUARD AGAINST FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, UPON THE ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN
CURRENCY, BANK SHALL CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE
REVOLVING LINE IN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF
SUCH LETTER OF CREDIT. THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE
ADJUSTED BY BANK FROM TIME TO TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE
RATE. THE AVAILABILITY OF FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE
AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.2                               OVERADVANCES. IF, AT ANY TIME BORROWER’S
UNRESTRICTED CASH IS LESS THAN TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) AND
THE CREDIT EXTENSIONS UNDER SECTION 2.1.1 AND SECTION 2.1.2 EXCEED THE LESSER OF
EITHER (A) THE REVOLVING LINE OR (B) THE BORROWING BASE, BORROWER SHALL
IMMEDIATELY PAY TO BANK IN CASH SUCH EXCESS.


 


2.3                               PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)                  INTEREST RATE. SUBJECT TO SECTION 2.3(B), THE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A FLOATING
PER ANNUM RATE EQUAL TO: (X) IF BORROWER’S UNRESTRICTED CASH IS EQUAL TO OR
GREATER THAN TWENTY-FIVE MILLION DOLLARS ($25,000,000.00), THE PRIME RATE, OR
(Y) IF BORROWER’ UNRESTRICTED CASH IS LESS THAN TWENTY-FIVE MILLION DOLLARS
($25,000,000.00), ONE-HALF OF ONE PERCENTAGE POINT (.50%) ABOVE THE PRIME RATE,
WHICH INTEREST SHALL BE PAYABLE MONTHLY IN ACCORDANCE WITH SECTION 2.3(F) BELOW.
ANY CHANGES TO THE APPLICABLE INTEREST RATE DUE AS SET FORTH IN (X) OR
(Y) ABOVE, SHALL BE EFFECTIVE ON THE FIRST DAY OF THE MONTH FOLLOWING SUCH
EVENT.

 

(B)                 DEFAULT RATE. IMMEDIATELY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS TWO PERCENTAGE POINTS ABOVE THE RATE EFFECTIVE IMMEDIATELY
BEFORE THE EVENT OF DEFAULT (THE “DEFAULT RATE”). PAYMENT OR ACCEPTANCE OF THE
INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED
ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF
DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

 

(C)                  ADJUSTMENT TO INTEREST RATE. CHANGES TO THE INTEREST RATE
OF ANY CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE SHALL BE EFFECTIVE ON
THE EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO THE EXTENT OF ANY SUCH
CHANGE.

 

3

--------------------------------------------------------------------------------


 

(D)                 360-DAY YEAR. INTEREST SHALL BE COMPUTED ON THE BASIS OF A
360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

 

(E)                  DEBIT OF ACCOUNTS. BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR PRINCIPAL AND INTEREST
PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN DUE. THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF.

 

(F)                    PAYMENTS. UNLESS OTHERWISE PROVIDED, INTEREST IS PAYABLE
MONTHLY ON THE FIRST CALENDAR DAY OF EACH MONTH. PAYMENTS OF PRINCIPAL AND/OR
INTEREST RECEIVED AFTER 12:00 NOON EASTERN TIME ARE CONSIDERED RECEIVED AT THE
OPENING OF BUSINESS ON THE NEXT BUSINESS DAY. WHEN A PAYMENT IS DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE PAYMENT IS DUE THE NEXT BUSINESS DAY AND
ADDITIONAL FEES OR INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE.

 


2.4                               FEES. BORROWER SHALL PAY TO BANK:


 

(A)                  COMMITMENT FEE. A NON-REFUNDABLE COMMITMENT FEE OF
$100,000.00 FULLY EARNED AS OF THE EFFECTIVE DATE AND DUE AND PAYABLE UPON THE
EARLIEST TO OCCUR OF: (I) JULY 1, 2008, (II) THE TERMINATION OF THIS AGREEMENT,
OR (III) THE OCCURRENCE OF AN EVENT OF DEFAULT; AND

 

(B)                 LETTER OF CREDIT FEE. BANK’S CUSTOMARY FEES AND EXPENSES FOR
THE ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE, EACH
ANNIVERSARY OF THE ISSUANCE, AND THE RENEWAL OF SUCH LETTER OF CREDIT; AND

 

(C)                  BANK EXPENSES. ALL BANK EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES FOR DOCUMENTATION AND NEGOTIATION OF THIS
AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE, WHEN DUE.

 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION. BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO
THE CONDITION PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF THE FOLLOWING MATTERS:


 

(A)                  DULY EXECUTED ORIGINAL SIGNATURES TO THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY;

 

(B)                 DULY EXECUTED ORIGINAL SIGNATURES TO THE CONTROL AGREEMENTS;

 

(C)                  EACH BORROWER SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS
AND A GOOD STANDING CERTIFICATE CERTIFIED BY THE SECRETARY OF STATE OF THE STATE
IN WHICH SUCH BORROWER IS INCORPORATED AS OF A DATE NO EARLIER THAN THIRTY (30)
DAYS PRIOR TO THE EFFECTIVE DATE;

 

(D)                 DULY EXECUTED ORIGINAL SIGNATURES TO THE COMPLETED BORROWING
RESOLUTIONS FOR EACH BORROWER;

 

(E)                  BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A
RECENT DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED
BY WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS
INDICATED IN ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR
HAVE BEEN OR, IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE
TERMINATED OR RELEASED; AND

 

(F)                    BORROWER SHALL HAVE PAID THE FEES AND BANK EXPENSES THEN
DUE AS SPECIFIED IN SECTION 2.4 HEREOF.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.
BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT
EXTENSION, IS SUBJECT TO THE FOLLOWING:


 

(A)                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.4, TIMELY RECEIPT
OF AN EXECUTED PAYMENT/ADVANCE FORM;  AND

 

(B)                 THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE
TRUE IN ALL MATERIAL RESPECTS ON THE DATE OF THE PAYMENT/ADVANCE FORM AND ON THE
FUNDING DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT

 

4

--------------------------------------------------------------------------------


 

SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR RESULT FROM THE CREDIT EXTENSION. EACH CREDIT
EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON THAT DATE THAT THE
REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN TRUE IN ALL MATERIAL
RESPECTS; PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE
APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR
MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

 

(C)                  THERE HAS NOT BEEN A MATERIAL ADVERSE CHANGE.

 


3.3                               COVENANT TO DELIVER.


 

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension. Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.

 


3.4                               PROCEDURES FOR BORROWING. SUBJECT TO THE PRIOR
SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS TO THE MAKING OF AN ADVANCE SET
FORTH IN THIS AGREEMENT, TO OBTAIN AN ADVANCE, AGENT SHALL NOTIFY BANK (WHICH
NOTICE SHALL BE IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY
12:00 NOON EASTERN TIME ON THE FUNDING DATE OF THE ADVANCE. TOGETHER WITH ANY
SUCH ELECTRONIC OR FACSIMILE NOTIFICATION, AGENT SHALL DELIVER TO BANK BY
ELECTRONIC MAIL OR FACSIMILE A COMPLETED PAYMENT/ADVANCE FORM EXECUTED BY A
RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE. BANK MAY RELY ON ANY TELEPHONE
NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE OFFICER OR
DESIGNEE. BANK SHALL CREDIT ADVANCES TO THE DESIGNATED DEPOSIT ACCOUNT. BANK MAY
MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE
OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE
NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.


 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST. BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES TO BANK, THE
COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR
ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF. BORROWER REPRESENTS, WARRANTS,
AND COVENANTS THAT THE SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL
TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE
COLLATERAL (SUBJECT ONLY TO PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO
BANK’S LIEN UNDER THIS AGREEMENT). IF BORROWER SHALL ACQUIRE A COMMERCIAL TORT
CLAIM, BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF
THE GENERAL DETAILS THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY
INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS
AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO BANK.


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

 


4.2                               AUTHORIZATION TO FILE FINANCING STATEMENTS.
BORROWER HEREBY AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO
BORROWER, WITH ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S
INTEREST OR RIGHTS HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE
COLLATERAL, BY EITHER BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE
THE RIGHTS OF BANK UNDER THE CODE.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1                               DUE ORGANIZATION AND AUTHORIZATION. BORROWER
AND EACH OF ITS SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING, AS
REGISTERED ORGANIZATIONS IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND ARE
QUALIFIED AND LICENSED TO DO BUSINESS AND ARE IN GOOD STANDING IN ANY
JURISDICTION IN WHICH THE CONDUCT OF THEIR BUSINESS OR THEIR OWNERSHIP OF
PROPERTY REQUIRES THAT THEY BE QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD
NOT REASONABLY BE

 

5

--------------------------------------------------------------------------------


 


EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS. BORROWER HAS
PREVIOUSLY DELIVERED TO BANK THE PERFECTION CERTIFICATE. BORROWER REPRESENTS AND
WARRANTS TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE
PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; (B) BORROWER IS AN
ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION SET FORTH IN THE
PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT
BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH
BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE
AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE
OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS) HAS NOT, IN THE PAST FIVE
(5) YEARS, CHANGED ITS JURISDICTION OF FORMATION, ORGANIZATIONAL STRUCTURE OR
TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION; AND (F) ALL
OTHER INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER
AND EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.
IF BORROWER IS NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER
SHALL PROMPTLY NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER.


 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.

 


5.2                               COLLATERAL. BORROWER HAS GOOD TITLE TO, HAS
RIGHTS IN, AND THE POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT
PURPORTS TO GRANT A LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT
PERMITTED LIENS. BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT
ACCOUNTS WITH BANK, THE DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION
CERTIFICATE DELIVERED TO BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS
GIVEN BANK NOTICE AND TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A
PERFECTED SECURITY INTEREST THEREIN. THE ACCOUNTS ARE BONA FIDE, EXISTING
OBLIGATIONS OF THE ACCOUNT DEBTORS.


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT (X) AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE AND
(Y) EQUIPMENT OR INVENTORY IN THE POSSESSION OF THIRD PARTY CARRIERS IN THE
ORDINARY COURSE OF BUSINESS FOR DELIVERY TO BORROWER OR TO CUSTOMERS OF BORROWER
AND ITS SUBSIDIARIES. NONE OF THE COMPONENTS OF THE COLLATERAL SHALL BE
MAINTAINED AT LOCATIONS OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE OR
AS BORROWER HAS GIVEN BANK NOTICE PURSUANT TO SECTION 7.2. IN THE EVENT THAT
BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER ANY
PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE THE
WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST EXECUTE AND DELIVER A BAILEE
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS SOLE DISCRETION.


 


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.


 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property. Borrower shall provide written notice to Bank within ten
(10) days of entering or becoming bound by any such license or agreement which
is reasonably likely to have a material impact on Borrower’s business or
financial condition (other than over-the-counter software that is commercially
available to the public). Borrower shall take such steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for all such licenses or contract rights to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or agreement (such consent
or authorization may include a licensor’s agreement to a contingent assignment
of the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future. Notwithstanding
the foregoing, the terms of the preceding sentence shall not apply to, and the
Collateral shall not include, license agreements solely for the use of
Intellectual Property of a third party, with respect to which license Borrower
is the licensee.

 


5.3                               ACCOUNTS RECEIVABLE. FOR ANY ELIGIBLE ACCOUNT
IN ANY BORROWING BASE CERTIFICATE, ALL STATEMENTS MADE AND ALL UNPAID BALANCES
APPEARING IN ALL INVOICES, INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING SUCH
ELIGIBLE ACCOUNTS ARE AND SHALL BE TRUE AND CORRECT AND ALL SUCH INVOICES,
INSTRUMENTS AND OTHER DOCUMENTS, AND ALL OF BORROWER’S BOOKS ARE GENUINE AND IN
ALL RESPECTS WHAT THEY PURPORT TO BE. ALL SALES AND OTHER TRANSACTIONS
UNDERLYING OR GIVING RISE TO EACH ELIGIBLE ACCOUNT SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS AND GOVERNMENTAL RULES AND REGULATIONS.
BORROWER HAS NO KNOWLEDGE OF ANY ACTUAL OR IMMINENT INSOLVENCY PROCEEDING OF ANY
ACCOUNT DEBTOR WHOSE ACCOUNTS ARE AN ELIGIBLE ACCOUNT IN ANY BORROWING BASE
CERTIFICATE. TO THE BEST OF BORROWER’S KNOWLEDGE, ALL SIGNATURES AND
ENDORSEMENTS ON ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS RELATING TO

 

6

--------------------------------------------------------------------------------


 


ALL ELIGIBLE ACCOUNTS ARE GENUINE, AND ALL SUCH DOCUMENTS, INSTRUMENTS AND
AGREEMENTS ARE LEGALLY ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.


 


5.4                               LITIGATION. EXCEPT AS DISCLOSED IN BORROWER’S
REPORT OF FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2006 AND IN XENOGEN’S REPORT
OF FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2006 AND AS OTHERWISE DISCLOSED TO
BANK IN WRITING PRIOR TO THE EFFECTIVE DATE, THERE ARE NO ACTIONS OR PROCEEDINGS
PENDING OR, TO THE KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING
BY OR AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN ONE
MILLION DOLLARS ($1,000,000.00).


 


5.5                               NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.
ALL CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES
DELIVERED TO BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S
CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF
OPERATIONS. THERE HAS NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S
CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS SUBMITTED TO BANK.


 


5.6                               SOLVENCY. THE FAIR SALABLE VALUE OF BORROWER’S
ASSETS (INCLUDING GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF
ITS LIABILITIES; BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE
TRANSACTIONS IN THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING
TRADE DEBTS) AS THEY MATURE.


 


5.7                               REGULATORY COMPLIANCE. BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT. BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT
ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF
THE FEDERAL RESERVE BOARD OF GOVERNORS). BORROWER HAS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT. BORROWER HAS NOT VIOLATED
ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS. NONE OF BORROWER’S
OR ANY OF ITS SUBSIDIARIES’ PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR
ANY SUBSIDIARY OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN
DISPOSING, PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE
OTHER THAN LEGALLY. BORROWER AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL
CONSENTS, APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS
WITH, AND GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO
CONTINUE ITS BUSINESS AS CURRENTLY CONDUCTED,  EXCEPT FOR SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS, DECLARATIONS AND FILINGS THE FAILURE TO OBTAIN OR
MAKE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.


 


5.8                               SUBSIDIARIES; INVESTMENTS. BORROWER DOES NOT
OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR
PERMITTED INVESTMENTS.


 


5.9                               TAX RETURNS AND PAYMENTS; PENSION
CONTRIBUTIONS. BORROWER HAS TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS,
AND BORROWER AND ITS SUBSIDIARIES HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE
AND LOCAL TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER.
BORROWER MAY DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN
GOOD FAITH CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS
PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING
OF THE COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS,
(C) POSTS BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL
AUTHORITY LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE
COLLATERAL THAT IS OTHER THAN A “PERMITTED LIEN”. BORROWER IS UNAWARE OF ANY
CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD
RESULT IN ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER IN THE AGGREGATE
IN EXCESS OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00). BORROWER HAS PAID
ALL AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


5.10                        USE OF PROCEEDS. BORROWER SHALL USE THE PROCEEDS OF
THE CREDIT EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS, AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11                        FULL DISCLOSURE. NO WRITTEN REPRESENTATION, WARRANTY
OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO
BANK, AS OF THE DATE SUCH REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS WERE
MADE, TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS
GIVEN TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE

 

7

--------------------------------------------------------------------------------


 


CERTIFICATES OR STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE
PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON
REASONABLE ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM
THE PROJECTED OR FORECASTED RESULTS).


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE. MAINTAIN ITS AND ALL
ITS SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE
JURISDICTIONS OF FORMATION AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN
WHICH THE FAILURE TO SO MAINTAIN EXISTENCE OF A SUBSIDIARY OR TO SO QUALIFY
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS OR OPERATIONS. BORROWER SHALL COMPLY, AND HAVE EACH SUBSIDIARY COMPLY,
WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS SUBJECT, THE
NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS.


 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)                  DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO LATER
THAN FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH QUARTER, A COMPANY PREPARED
CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING CALIPER’S CONSOLIDATED
(INCLUDING EACH BORROWER AND ANY OTHER SUBSIDIARY OF CALIPER) OPERATIONS DURING
THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER AND IN A FORM ACCEPTABLE TO BANK;
(II) AS SOON AS AVAILABLE, BUT NO LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER
THE LAST DAY OF CALIPER’S FISCAL YEAR, CALIPER’S AUDITED CONSOLIDATED (INCLUDING
EACH BORROWER AND ANY OTHER SUBSIDIARY OF CALIPER) FINANCIAL STATEMENTS PREPARED
UNDER GAAP, CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON THE
FINANCIAL STATEMENTS FROM AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
ACCEPTABLE TO BANK IN ITS REASONABLE DISCRETION; (III) WITHIN FIVE (5) DAYS OF
DELIVERY, COPIES OF ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE TO
BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF SUBORDINATED DEBT (IV) WITHIN
FIVE (5) DAYS OF FILING, ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR A LINK THERETO ON CALIPER’S OR ANOTHER
WEBSITE ON THE INTERNET; (V) A PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR
THREATENED AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD RESULT IN
DAMAGES OR COSTS TO BORROWER OR ANY OF ITS SUBSIDIARIES OF ONE MILLION DOLLARS
($1,000,000.00) OR MORE; (VI) ANNUALLY, CALIPER’S CONSOLIDATED (INCLUDING EACH
BORROWER AND ANY OTHER SUBSIDIARY OF CALIPER) ANNUAL OPERATING BUDGET,
SUBSTANTIALLY AS PRESENTED TO THE BOARD; (VII) AS SOON AS AVAILABLE, BUT NO
LATER THAN FIFTEEN (15) DAYS AFTER THE LAST DAY OF EACH MONTH, A MONTHLY CASH
REPORT; AND (VIII) OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY BANK.

 

(B)                 WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH IN
WHICH THE BORROWER’S UNRESTRICTED CASH IS LESS THAN TWENTY-FIVE MILLION DOLLARS
($25,000,000.00), AND ADVANCES ARE OUTSTANDING OR AN ADVANCE REQUEST HAS BEEN
MADE, DELIVER TO BANK A DULY COMPLETED BORROWING BASE CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER, WITH AGED LISTINGS OF ACCOUNTS RECEIVABLE (BY INVOICE
DATE).

 

(C)                  WITHIN FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH
QUARTER, DELIVER TO BANK WITH THE QUARTERLY FINANCIAL STATEMENTS, A DULY
COMPLETED COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER SETTING FORTH
CALCULATIONS SHOWING COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN THIS
AGREEMENT.

 

(D)                 ALLOW BANK TO AUDIT BORROWER’S COLLATERAL AT BORROWER’S
EXPENSE. SUCH AUDITS SHALL BE CONDUCTED NO MORE OFTEN THAN ONCE EVERY TWELVE
(12) MONTHS UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

 


6.3                               INVENTORY; RETURNS. KEEP ALL INVENTORY IN GOOD
AND MARKETABLE CONDITION, FREE FROM MATERIAL DEFECTS. RETURNS AND ALLOWANCES
BETWEEN BORROWER AND ITS ACCOUNT DEBTORS SHALL FOLLOW BORROWER’S CUSTOMARY
PRACTICES. BORROWER MUST PROMPTLY NOTIFY BANK OF ALL RETURNS, RECOVERIES,
DISPUTES AND CLAIMS THAT INVOLVE MORE THAN ONE MILLION DOLLARS ($1,000,000).


 


6.4                               TAXES; PENSIONS. MAKE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAKE, TIMELY PAYMENT OF ALL FOREIGN, FEDERAL, STATE, AND LOCAL
TAXES OR ASSESSMENTS (OTHER THAN TAXES AND ASSESSMENTS WHICH BORROWER IS
CONTESTING PURSUANT TO THE TERMS OF SECTION 5.9 HEREOF) AND SHALL DELIVER TO
BANK, ON DEMAND, APPROPRIATE CERTIFICATES ATTESTING TO SUCH PAYMENTS, AND PAY
ALL AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS.

 

8

--------------------------------------------------------------------------------


 


6.5                               INSURANCE. KEEP ITS BUSINESS AND THE
COLLATERAL INSURED FOR RISKS AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S
INDUSTRY AND LOCATION AND AS BANK MAY REASONABLY REQUEST. INSURANCE POLICIES
SHALL BE IN A FORM, WITH COMPANIES HAVING A MINIMUM AM BEST RATING OF A-, AND IN
AMOUNTS THAT ARE COMMERCIALLY REASONABLE. ALL PROPERTY POLICIES SHALL HAVE A
LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS LENDER LOSS PAYEE, AND ALL
LIABILITY POLICIES SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN
ADDITIONAL INSURED. ALL POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED
ENDORSEMENTS) SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST THIRTY (30)
DAYS NOTICE BEFORE CANCELING ITS POLICY. AT BANK’S REQUEST, BORROWER SHALL
DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.
PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON
ACCOUNT OF THE OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION
OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO $250,000, IN THE
AGGREGATE, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED PROPERTY;
PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF EQUAL OR
LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE DEEMED
COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY INTEREST,
AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE
PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS. IF BORROWER FAILS TO OBTAIN
INSURANCE AS REQUIRED UNDER THIS SECTION 6.5 OR TO PAY ANY AMOUNT OR FURNISH ANY
REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART
OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION 6.5,
AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.6                               OPERATING ACCOUNTS.


 

(A)                  MAINTAIN ITS AND ITS SUBSIDIARIES’ DEPOSITORY, OPERATING
AND SECURITIES ACCOUNTS WITH BANK AND BANK’S AFFILIATES, WITH THE EXCEPTION OF
UP TO THIRTY PERCENT (30.0%) OF ALL OF BORROWER’S ACCOUNTS REQUIRED TO BE
MAINTAINED IN THE ORDINARY COURSE OF BUSINESS OUTSIDE OF THE U.S. ANY GUARANTOR
SHALL MAINTAIN ALL DEPOSITORY, OPERATING AND SECURITIES ACCOUNTS WITH BANK, OR
SVB SECURITIES.

 

(B)                 PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE
ESTABLISHING ANY COLLATERAL ACCOUNT AT OR WITH ANY BANK OR FINANCIAL INSTITUTION
OTHER THAN BANK OR ITS AFFILIATES. IN ADDITION, FOR EACH COLLATERAL ACCOUNT THAT
BORROWER AT ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE BANK OR
FINANCIAL INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL ACCOUNT
IS MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE
INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN
SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER. THE PROVISIONS
OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED
FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR
FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS
SUCH.

 


6.7                               FINANCIAL COVENANTS.


 

Borrower shall maintain at all times, to be tested as of the last day of each
quarter:

 

(a)                                  Adjusted Quick Ratio. A ratio of Quick
Assets to Quick Liabilities of at least: (i) 0.95 to 1.0 for the quarters ending
March 31, 2008, June 30, 2008 and September 30, 2008; and (ii) 1.0 to 1.0 for
the quarters ending December 31, 2008 and March 31, 2009.

 

(b)                                 Minimum EBITDA-Cap Ex. Borrower’s EBITDA
minus its capital expenditures, (“EBITDA-Cap Ex”) for the two (2) quarter period
ending with each quarter, shall be in an amount equal to: (i) losses not greater
than (A) Seven Million Dollars ($7,000,000.00) for the quarter ending March 31,
2008; (B) Ten Million Dollars ($10,000,000.00) for the quarter ending June 30,
2008; and (C) Three Million Dollars ($3,000,000.00) for the quarter ending
September 30, 2008; (ii) Two Million Dollars ($2,000,000.00) for the quarter
ending December 31, 2008; and (iii) losses not greater than Two Million Five
Hundred Thousand Dollars ($2,500,000.00) for the quarter ending March 31, 2009.

 


6.8                               LITIGATION COOPERATION. FROM THE DATE HEREOF
AND CONTINUING THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO
BANK, WITHOUT EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS
AND BORROWER’S BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM
REASONABLY NECESSARY TO PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING
INSTITUTED BY OR AGAINST BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO
BORROWER.

 

9

--------------------------------------------------------------------------------


 


6.9                               FURTHER ASSURANCES. BORROWER SHALL EXECUTE ANY
FURTHER INSTRUMENTS AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO
PERFECT OR CONTINUE BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF
THIS AGREEMENT.


 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent,
which shall not be unreasonably withheld or delayed:

 


7.1                               DISPOSITIONS. CONVEY, SELL, LEASE, TRANSFER OR
OTHERWISE DISPOSE OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT
FOR TRANSFERS (A) OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF
WORN-OUT OR OBSOLETE EQUIPMENT; (C) EQUIPMENT AND INTELLECTUAL PROPERTY NO
LONGER NECESSARY OR USEFUL IN THE CONDUCT OF BORROWER’S BUSINESS, UP TO A
MAXIMUM AGGREGATE AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00) PER ANNUM;
(D) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS; (E) OF
LICENSES FOR THE USE OF THE PROPERTY OF BORROWER OR ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS; AND (F) CROSS-LICENSES ENTERED INTO IN THE
SETTLEMENT OF LITIGATION OR THREATENED OR POTENTIAL LITIGATION AND CONSISTENT
WITH BORROWER’S PAST PRACTICES.


 


7.2                               CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, OR
BUSINESS LOCATIONS. (A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN
ANY BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH
SUBSIDIARY, AS APPLICABLE, OR REASONABLY RELATED THERETO; (B) LIQUIDATE OR
DISSOLVE; OR (C) ENTER INTO ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS IN
WHICH THE STOCKHOLDERS OF BORROWER IMMEDIATELY PRIOR TO THE FIRST SUCH
TRANSACTION OWN LESS THAN 51% OF THE VOTING STOCK OF BORROWER IMMEDIATELY AFTER
GIVING EFFECT TO SUCH TRANSACTION OR RELATED SERIES OF SUCH TRANSACTIONS (OTHER
THAN BY THE SALE OF BORROWER’S EQUITY SECURITIES IN A PUBLIC OFFERING OR TO
VENTURE CAPITAL INVESTORS SO LONG AS BORROWER IDENTIFIES TO BANK THE VENTURE
CAPITAL INVESTORS PRIOR TO THE CLOSING OF THE TRANSACTION). BORROWER SHALL NOT,
WITHOUT AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE TO BANK: (1) ADD ANY NEW
OFFICES OR BUSINESS LOCATIONS AT WHICH ANY MATERIAL AMOUNT OF INVENTORY OR
EQUIPMENT WILL BE LOCATED, (2) CHANGE ITS JURISDICTION OF ORGANIZATION,
(3) CHANGE ITS ORGANIZATIONAL STRUCTURE OR TYPE, (4) CHANGE ITS LEGAL NAME, OR
(5) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF
ORGANIZATION.


 


7.3                               MERGERS OR ACQUISITIONS. WITHOUT BANK’S PRIOR
WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD, MERGE OR CONSOLIDATE,
OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER
PERSON, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON, EXCEPT
(I) WHERE (A) THE AGGREGATE PURCHASE PRICE OR OTHER CONSIDERATION FOR SUCH
TRANSACTIONS DOES NOT EXCEED $5,000,000.00, IN THE CASE OF A CASH TRANSACTION OR
$15,000,000.00 IN THE CASE OF A STOCK TRANSACTION, (B) NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF SUCH
TRANSACTION DURING THE TERM OF THIS AGREEMENT, AND (C) BORROWER IS THE SURVIVING
ENTITY AFTER SUCH TRANSACTION OR IS THE PARENT COMPANY OF THE SURVIVING ENTITY
AFTER SUCH TRANSACTION, AND (II) A SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO
ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4                               INDEBTEDNESS. CREATE, INCUR, ASSUME, OR BE
LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN
PERMITTED INDEBTEDNESS.


 


7.5                               ENCUMBRANCE. CREATE, INCUR, OR ALLOW ANY LIEN
ON ANY OF ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME,
INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO,
EXCEPT FOR PERMITTED LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE
FIRST PRIORITY SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT,
DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH
ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF
PROHIBITING BORROWER FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A SECURITY
INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S INTELLECTUAL PROPERTY,
EXCEPT AS IS OTHERWISE PERMITTED IN SECTION 7.1 HEREOF AND THE DEFINITION OF
“PERMITTED LIEN” HEREIN.


 


7.6                               MAINTENANCE OF COLLATERAL ACCOUNTS. MAINTAIN
ANY COLLATERAL ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.6.(B) HEREOF.


 


7.7                               DISTRIBUTIONS; INVESTMENTS. (A) DIRECTLY OR
INDIRECTLY MAKE ANY INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO; OR (B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION
OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK, OTHER THAN ANY
INVESTMENTS OR REDEMPTIONS, RETIREMENTS OR PURCHASES OF CAPITAL STOCK THAT IN
THE AGGREGATE EXCEED ONE MILLION DOLLARS ($1,000,000.00) DURING ANY PERIOD OF
TWELVE (12) CONSECUTIVE MONTHS.

 

10

--------------------------------------------------------------------------------


 


7.8                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON.


 


7.9                               SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY
PAYMENT ON ANY SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS
SUBJECT, OR (B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED
DEBT WHICH WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE
SUBORDINATION THEREOF TO OBLIGATIONS OWED TO BANK.


 


7.10                        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A
COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT
OF 1940 OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT
EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF
ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA,
TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE
ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR
(B) PAY ANY OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
OBLIGATIONS ARE DUE AND PAYABLE (WHICH THREE DAY GRACE PERIOD WILL NOT APPLY TO
PAYMENTS DUE ON THE MATURITY DATE).  DURING THE CURE PERIOD, THE FAILURE TO CURE
THE PAYMENT DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE
MADE DURING THE CURE PERIOD);


 


8.2                               COVENANT DEFAULT.


 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.6,
6.7 or violates any covenant in Section 7; or

 


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET
FORTH IN SUBSECTION (A) ABOVE;


 


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS;


 


8.4                               ATTACHMENT.  (A) ANY MATERIAL PORTION OF
BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A
TRUSTEE OR RECEIVER AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN
(10) DAYS; (B) THE SERVICE OF PROCESS UPON BANK ( OR BANK’S AFFILIATE) SEEKING
TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF, OR OF ANY ENTITY UNDER
CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT WITH THE BANK;
(C) BORROWER IS ENJOINED, RESTRAINED, OR PREVENTED BY COURT ORDER FROM
CONDUCTING A MATERIAL PART OF ITS BUSINESS; (D) A JUDGMENT OR OTHER CLAIM IN
EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) BECOMES A LIEN ON ANY OF
BORROWER’S ASSETS; OR (E) A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST
ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY AND NOT PAID

 

11

--------------------------------------------------------------------------------


 


WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES NOTICE.  THESE ARE NOT EVENTS OF
DEFAULT IF STAYED OR IF A BOND IS POSTED PENDING CONTEST BY BORROWER (BUT NO
CREDIT EXTENSIONS SHALL BE MADE DURING THE CURE PERIOD);


 


8.5                               INSOLVENCY (A) BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(B) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS
BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS
(BUT NO CREDIT EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED
IN CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6                               OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY
AGREEMENT TO WHICH BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR
PARTIES RESULTING IN A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT
EXERCISED, WHICH RESULTS IN THE ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS
IN AN AMOUNT IN EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) OR THAT COULD HAVE
A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS;


 


8.7                               JUDGMENTS.  A JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST ONE
MILLION DOLLARS ($1,000,000.00) (NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE) SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED AND
UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT
NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH
JUDGMENT);


 


8.8                               MISREPRESENTATIONS.  BORROWER OR ANY PERSON
ACTING FOR BORROWER MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW
OR LATER IN THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO
BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH
REPRESENTATION, WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;


 


8.9                               SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS
UNDER ANY AGREEMENT BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A
SUBORDINATION, INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY
CREDITOR THAT HAS SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH
AGREEMENT.


 


9                                         BANK’S RIGHTS AND REMEDIES

 


9.1                               RIGHTS AND REMEDIES.  WHILE AN EVENT OF
DEFAULT OCCURS AND CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL
OF THE FOLLOWING:


 

(A)                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF
AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE
IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S
BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND
BANK;

 

(C)                  DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN,
AS COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH
LETTERS OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS,
AND (II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR
PAYABLE OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)                 SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT
DEBTORS FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE,
NOTIFY ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH
FUNDS, AND VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(E)                  MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS
LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A
LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY
OF BANK’S RIGHTS OR REMEDIES;

 

(F)                    APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF
BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR
THE ACCOUNT OF BORROWER;

 

12

--------------------------------------------------------------------------------


 

(G)                 SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR,
PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY
GRANTED A NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT
CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY
NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING
MATTER, OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(H)                 PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR
DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER
DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR
AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL;

 

(I)                     DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(J)                     EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER
THE LOAN DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER
THE CODE (INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN
BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS
AGAINST ACCOUNT DEBTORS; (C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES
REASONABLE; (D) MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE
POLICIES; (E) PAY, CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY
INTEREST, AND ADVERSE CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED
THEREON, OR OTHERWISE TAKE ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND
(F) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE
PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN
BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION
OF BANK’S SECURITY INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF
DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK
IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S
FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS
AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE
BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT
EXTENSIONS TERMINATES.


 


9.3                               ACCOUNTS VERIFICATION; COLLECTION.  IN THE
EVENT THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY NOTIFY
ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS AND
VERIFY THE AMOUNT OF SUCH ACCOUNT.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
ANY AMOUNTS RECEIVED BY BORROWER SHALL BE HELD IN TRUST BY BORROWER FOR BANK,
AND, IF REQUESTED BY BANK, BORROWER SHALL IMMEDIATELY DELIVER SUCH RECEIPTS TO
BANK IN THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR
DEPOSIT.


 


9.4                               PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO
OBTAIN THE INSURANCE CALLED FOR BY SECTION 6.5 OR FAILS TO PAY ANY PREMIUM
THEREON OR FAILS TO PAY ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE
OR MAKE SUCH PAYMENT, AND ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND
IMMEDIATELY DUE AND PAYABLE, BEARING INTEREST AT THE THEN HIGHEST APPLICABLE
RATE, AND SECURED BY THE COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO
PROVIDE BORROWER WITH NOTICE OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS
OBTAINED OR WITHIN A REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED
AN AGREEMENT TO MAKE SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY
EVENT OF DEFAULT.


 


9.5                               APPLICATION OF PAYMENTS AND PROCEEDS.  UNLESS
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK SHALL APPLY ANY FUNDS
IN ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, OR PROCEEDS
REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, FIRST, TO BANK EXPENSES, INCLUDING WITHOUT LIMITATION, THE
REASONABLE COSTS, EXPENSES, LIABILITIES, OBLIGATIONS AND ATTORNEYS’ FEES
INCURRED BY BANK IN THE EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT; SECOND, TO
THE INTEREST DUE UPON ANY OF THE OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE
OBLIGATIONS AND ANY APPLICABLE FEES AND OTHER CHARGES, IN SUCH ORDER AS BANK
SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER
OR OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK
FOR ANY DEFICIENCY.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK
MAY APPLY ANY FUNDS IN ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES,
PAYMENTS, PROCEEDS REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER
DISPOSITION OF THE COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS
BANK SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO
BORROWER OR OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE
TO BANK FOR ANY DEFICIENCY.  IF BANK, IN ITS

 

13

--------------------------------------------------------------------------------


 


GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR INDIRECTLY ENTERS INTO A DEFERRED
PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY PURCHASER AT ANY SALE OF
COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT ANY TIME, OF EITHER
REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR
DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF
CASH THEREFOR.


 


9.6                               BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS
BANK COMPLIES WITH REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE
COLLATERAL IN THE POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE
LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS
OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL;
OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER
PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.7                               NO WAIVER; REMEDIES CUMULATIVE.  BANK’S
FAILURE, AT ANY TIME OR TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT,
OR DIMINISH ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE HEREWITH OR THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS
SIGNED BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE
FOR WHICH IT IS GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED
UNDER THE CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS
NOT AN ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING
WAIVER.  BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


 


9.8                               DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE
OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT,
NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL
OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK
ON WHICH BORROWER IS LIABLE.


 


10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

 

 

If to Borrower:

Caliper Life Sciences, Inc.

 

 

 

68 Elm Street

 

 

 

Hopkinton, Massachusetts 01748

 

 

 

Attn: Thomas Higgins, Chief Financial Officer

 

 

 

Fax: (508) 497-2726

 

 

 

Email:  Thomas.Higgins@caliperls.com

 

 

 

 

 

 

with a copy to:

Caliper Life Sciences, Inc.

 

 

 

650 Fairchild Drive

 

 

 

Mountain View, CA 94043-2234

 

 

 

Attn: Steve Creager, General Counsel

 

 

 

Fax: (650) 623-0505

 

 

 

Email: Stephen.Creager@caliperls.com

 

 

 

 

 

 

If to Bank:

Silicon Valley Bank

 

 

 

One Newton Executive Park, Suite 200

 

 

 

2221 Washington Street

 

 

 

Newton, Massachusetts 02462

 

 

 

Attn:  Mr.  Tom Davies

 

 

 

Fax:  (617) 939-5973

 

 

 

Email: tdavies@svb.com

 

 

14

--------------------------------------------------------------------------------


 

 

with a copy to:

Riemer & Braunstein LLP

 

 

 

Three Center Plaza

 

 

 

Boston, Massachusetts 02108

 

 

 

Attn: David A. Ephraim, Esquire

 

 

 

Fax: (617) 880-3456

 

 

 

Email: DEphraim@riemerlaw.com

 

 

11                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
AND JUDICIAL REFERENCE


 

Massachusetts law governs the Loan Documents (other than the Securities Account
Control Agreements dated as of the Effective Date executed by, among others,
Bank and each Borrower) without regard to principles of conflicts of law. 
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Massachusetts; provided, however, that if for any reason Bank
cannot avail itself of such courts in the Commonwealth of Massachusetts,
Borrower accepts jurisdiction of the courts and venue in Santa Clara County,
California.  NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS
PROPERTY.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 


12                                  GENERAL PROVISIONS


 


12.1                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS
FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT
BANK’S PRIOR WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S
DISCRETION).  BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER,
TO SELL, TRANSFER, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR
ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


 


12.2                        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY,
DEFEND AND HOLD BANK AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK HARMLESS AGAINST: 
(A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY, “CLAIMS”)
ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY
BANK FROM, FOLLOWING, OR ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR
LOSSES DIRECTLY CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3                        LIMITATION OF ACTIONS.  ANY CLAIM OR CAUSE OF ACTION
BY BORROWER AGAINST BANK, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ACCOUNTANTS, ATTORNEYS, OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK
BASED UPON, ARISING FROM, OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING
HERETO OR THERETO, OR ANY OTHER MATTER, CAUSE OR THING WHATSOEVER, OCCURRED,
DONE, OMITTED OR SUFFERED TO BE DONE BY BANK, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ACCOUNTANTS OR ATTORNEYS, SHALL BE BARRED UNLESS ASSERTED BY
BORROWER BY THE COMMENCEMENT OF AN ACTION OR PROCEEDING IN A COURT OF COMPETENT
JURISDICTION BY (A) THE FILING OF A COMPLAINT WITHIN ONE YEAR FROM THE EARLIER
OF (I) THE DATE ANY OF BORROWER’S OFFICER OR DIRECTORS HAD KNOWLEDGE OF THE
FIRST ACT, THE OCCURRENCE OR OMISSION UPON WHICH SUCH CLAIM OR CAUSE OF ACTION,
OR ANY PART THEREOF, IS BASED, OR (II) THE DATE THIS AGREEMENT IS TERMINATED,
AND (B) THE SERVICE OF A SUMMONS AND COMPLAINT ON AN OFFICER OF BANK, OR ON ANY
OTHER PERSON AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF BANK, WITHIN THIRTY (30)
DAYS THEREAFTER.  BORROWER AGREES THAT SUCH ONE-YEAR PERIOD IS A REASONABLE AND
SUFFICIENT TIME FOR BORROWER TO INVESTIGATE AND ACT UPON ANY SUCH CLAIM OR CAUSE
OF ACTION.  THE ONE-YEAR PERIOD PROVIDED HEREIN SHALL NOT BE WAIVED, TOLLED, OR
EXTENDED EXCEPT BY THE WRITTEN CONSENT OF BANK IN ITS SOLE DISCRETION.  THIS
PROVISION SHALL SURVIVE ANY TERMINATION OF THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

 

15

--------------------------------------------------------------------------------


 


12.4                        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE
PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


 


12.5                        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS
AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE
ENFORCEABILITY OF ANY PROVISION.


 


12.6                        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS
TO THIS AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS
AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS
SUBJECT MATTER AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN
DOCUMENTS MERGE INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.7                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER,
CONSTITUTE ONE AGREEMENT.


 


12.8                        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT
HAS TERMINATED PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE
INDEMNITY OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO
SURVIVE THE TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION
OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF
LIMITATIONS WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.9                        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL
INFORMATION, BANK SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR
ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE:
(A) TO BANK’S SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR
PURCHASERS OF ANY INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE
TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS
REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS
OR AS OTHERWISE REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND
(E) AS BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT. 
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE
PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF
THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A
THIRD PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM
DISCLOSING THE INFORMATION.


 


12.10                 RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK, A
LIEN, SECURITY INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO
BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS,
CREDITS, COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.11                 BORROWER LIABILITY.  AS DETAILED IN ARTICLE 1, EACH
BORROWER HAS APPOINTED CALIPER AS AGENT FOR EACH BORROWER FOR ALL PURPOSES
HEREUNDER, INCLUDING WITH RESPECT TO REQUESTING CREDIT EXTENSIONS HEREUNDER. 
EACH BORROWER HEREUNDER SHALL BE OBLIGATED TO REPAY ALL CREDIT EXTENSIONS MADE
HEREUNDER, REGARDLESS OF WHICH BORROWER ACTUALLY RECEIVES SAID CREDIT EXTENSION,
AS IF EACH BORROWER HEREUNDER DIRECTLY RECEIVED ALL CREDIT EXTENSIONS.  EACH
BORROWER WAIVES ANY SURETYSHIP DEFENSES AVAILABLE TO IT UNDER THE CODE OR ANY
OTHER APPLICABLE LAW.  EACH BORROWER WAIVES ANY RIGHT TO REQUIRE BANK TO:
(I) PROCEED AGAINST ANY BORROWER OR ANY OTHER PERSON; (II) PROCEED AGAINST OR
EXHAUST ANY SECURITY; OR (III) PURSUE ANY OTHER REMEDY.  BANK MAY EXERCISE OR
NOT EXERCISE ANY RIGHT OR REMEDY IT HAS AGAINST ANY BORROWER OR ANY SECURITY IT
HOLDS (INCLUDING THE RIGHT TO FORECLOSE BY JUDICIAL OR NON-JUDICIAL SALE)
WITHOUT AFFECTING ANY BORROWER’S LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT OR OTHER RELATED DOCUMENT, EACH BORROWER IRREVOCABLY WAIVES
ALL RIGHTS THAT IT MAY HAVE AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION,
ANY LAW SUBROGATING BORROWER TO THE RIGHTS OF BANK UNDER THIS AGREEMENT) TO SEEK
CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM ANY OTHER
BORROWER, OR ANY OTHER PERSON NOW OR HEREAFTER PRIMARILY OR SECONDARILY LIABLE
FOR ANY OF THE OBLIGATIONS, FOR ANY PAYMENT MADE BY BORROWER WITH RESPECT TO THE
OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT
IT MIGHT HAVE TO BENEFIT FROM, OR TO

 

16

--------------------------------------------------------------------------------


 


PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS A RESULT OF ANY PAYMENT MADE
BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE.  ANY AGREEMENT PROVIDING FOR INDEMNIFICATION, REIMBURSEMENT OR ANY
OTHER ARRANGEMENT PROHIBITED UNDER THIS SECTION SHALL BE NULL AND VOID.  IF ANY
PAYMENT IS MADE TO A BORROWER IN CONTRAVENTION OF THIS SECTION, SUCH BORROWER
SHALL HOLD SUCH PAYMENT IN TRUST FOR BANK AND SUCH PAYMENT SHALL BE PROMPTLY
DELIVERED TO BANK FOR APPLICATION TO THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED.


 


12.12                 AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT.  THIS
AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY A CERTAIN LOAN AND SECURITY
AGREEMENT BY AND AMONG BORROWER AND BANK DATED AS OF AUGUST 9, 2006, AS AMENDED.


 


12.13                 CONFIRMATIONS AND RATIFICATIONS BY BORROWER.  BORROWER
HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND
DISCLOSURES CONTAINED IN THE PERFECTION CERTIFICATE, AND ACKNOWLEDGES, CONFIRMS
AND AGREES THAT, EXCEPT AS SET FORTH ON SCHEDULE 12.13 ATTACHED HERETO, THE
DISCLOSURES AND INFORMATION BORROWER PROVIDED TO BANK IN THE PERFECTION
CERTIFICATE HAVE NOT CHANGED AS OF THE DATE OF THIS AGREEMENT.


 


13                                  DEFINITIONS


 


13.1                        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agent” is defined in Section 1.2(a).

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (a) if the Borrower’s Unrestricted Cash is greater than
or equal to Twenty-Five Million Dollars ($25,000,000.00) (i) the Revolving Line,
minus (ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserves, and minus (iii) the outstanding principal balance of any Advances; or
(b) if Borrower’s Unrestricted Cash is less than Twenty-Five Million Dollars
($25,000,000.00) (i) the lesser of (x) the Revolving Line or (y) the Borrowing
Base, minus (ii) the amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit) plus an amount equal to the Letter of
Credit Reserves, and minus (iii) the outstanding principal balance of any
Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Board” is Borrower’s Board of Directors.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

17

--------------------------------------------------------------------------------


 

“Borrowing Base” is (a) eighty percent (80.0%) of Eligible Accounts based upon a
Borrowing Base Certificate delivered to, and acceptable to Bank, plus (b) the
lesser of ninety percent (90.0%) of Borrower’s Unrestricted Cash or Ten Million
Dollars ($10,000,000.00), as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that, Bank may decrease the
foregoing percentages in its good faith business judgment, after an audit of
Borrower’s Accounts, based on events, conditions, contingencies, or risks which,
as determined by Bank, may adversely affect Collateral.

 

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Caliper” is defined in the preamble hereof.

 

“Cash Equivalents and Marketable Securities” means (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency or any State thereof having maturities of not more than one (1) year from
the date of acquisition; (b) commercial paper maturing no more than one (1) year
after its creation and having the highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of
deposit issued maturing no more than one (1) year after issue, and (d) any
marketable securities owned and held by Capiler in compliance with Caliper’s
approved investment guidelines as of the Effective Date (a copy of which has
been delivered to Bank).

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest

 

18

--------------------------------------------------------------------------------


 

rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Credit Extension” is any Advance, Letter of Credit, or any other extension of
credit by Bank for Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
                          , maintained with Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense,
amortization expense, and non-cash stock-based compensation expense, plus
(d) income tax expense, plus, without duplication (f) restructuring charges and
litigations charges not to exceed $5,000,000 in the aggregate (for the quarters
ending March 31, 2008, June 30, 2008 and September 30, 2008).

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right, at any time and from time to time after
the Effective Date, to adjust any of the criteria set forth below and to
establish new criteria in its good faith business judgment.  Unless Bank agrees
otherwise in writing, Eligible Accounts shall not include:

 

(a)                                  Accounts for which the Account Debtor has
not been invoiced;

 

(b)                                 Accounts that the Account Debtor has not
paid within ninety (90) days of invoice date;

 

(c)                                  Accounts owing from an Account Debtor,
fifty percent (50%) or more of whose Accounts have not been paid within ninety
(90) days of invoice date;

 

(d)                                 Credit balances over ninety (90) days from
invoice date;

 

19

--------------------------------------------------------------------------------


 

(e)                                  Accounts owing from an Account Debtor,
including Affiliates, whose total obligations to Borrower exceed twenty-five
(25%) of all Accounts, for the amounts that exceed that percentage, unless Bank
approves in writing;

 

(f)                                    Accounts owing from an Account Debtor
which does not have its principal place of business in the United States but
only to the extent any such Accounts are specifically deemed ineligible in
writing by Bank in its sole and absolute discretion;

 

(g)                                 Accounts owing from an Account Debtor which
is a federal, state or local government entity or any department, agency, or
instrumentality thereof but only to the extent any such Accounts are
specifically deemed ineligible in writing by Bank in its sole and absolute
discretion. Notwithstanding the foregoing, Accounts of the United States with
respect to which Borrower has assigned its payment rights to Bank and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended, and are otherwise Eligible Accounts, shall be deemed Eligible
Accounts;

 

(h)                                 Accounts owing from an Account Debtor to the
extent that Borrower is indebted or obligated in any manner to the Account
Debtor (as creditor, lessor, supplier or otherwise - sometimes called “contra”
accounts, accounts payable, customer deposits or credit accounts), with the
exception of customary credits, adjustments and/or discounts given to an Account
Debtor by Borrower in the ordinary course of its business;

 

(i)                                     Accounts for demonstration or
promotional equipment, or in which goods are consigned, or sold on a “sale
guaranteed”, “sale or return”, “sale on approval”, “bill and hold”, or other
terms if Account Debtor’s payment may be conditional;

 

(j)                                     Accounts for which the Account Debtor is
Borrower’s Affiliate, officer, employee, or agent;

 

(k)                                  Accounts in which the Account Debtor
disputes liability or makes any claim (but only up to the disputed or claimed
amount), or if the Account Debtor is subject to an Insolvency Proceeding, or
becomes insolvent, or goes out of business;

 

(l)                                     Accounts owing from an Account Debtor
with respect to which Borrower has received deferred revenue (but only to the
extent of such deferred revenue);

 

(m)                               Accounts for which Bank in its good faith
business judgment determines collection to be doubtful; and

 

(n)                                 other Accounts Bank deems ineligible in the
exercise of its good faith business judgment.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

20

--------------------------------------------------------------------------------


 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is (a) any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, (b) any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, (c) any
know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and (d) any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

 

21

--------------------------------------------------------------------------------


 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines in good
faith, based upon information available to it and in its reasonable judgment,
that there is a substantial likelihood that Borrower shall fail to comply with
one or more of the financial covenants in Section 6 during the next succeeding
financial reporting period.

 

“Net Income” means, as calculated on a consolidated basis for Borrower for any
period as at any date of determination, the net profit (or loss), after
provision for taxes, of Borrower and its Subsidiaries for such period taken as a
single accounting period.

 

“NovaScreen” is defined in the preamble hereof.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and its bylaws
in current form, each of the foregoing with all current amendments or
modifications thereto.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

 

“Perfection Certificate” is: (a) with respect to Caliper, that certain
Perfection Certificate dated as of August 9, 2006 executed by Caliper in favor
of Bank, (b) with respect to NovaScreen, that certain Perfection Certificate
dated as of August 9, 2006 executed by NovaScreen in favor of Bank, (c) with
respect to Xenogen, that certain Perfection Certificate dated as of
September 28, 2006 executed by Xenogen in favor of Bank, and (d) with respect to
Xenogen Biosciences, that certain Perfection Certificate dated as of
September 28, 2006 executed by Xenogen Biosciences in favor of Bank.

 

“Permitted Indebtedness” is:

 

(a)                                  Borrower’s Indebtedness to Bank under this
Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and shown on the Perfection Certificate;

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness secured by Permitted Liens;

 

(f)                                    other unsecured Indebtedness that does
not, in the aggregate, exceed One Million Dollars ($1,000,000.00) outstanding at
any time; and

 

(g)                                 extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(f) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                  Investments shown on the Perfection
Certificate and existing on the Effective Date;

 

(b)                                 Cash Equivalents and Marketable Securities;

 

22

--------------------------------------------------------------------------------


 

(c)                                  Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors; and

 

(d)                                 joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non-exclusive licensing
of technology, the development of technology or the providing of technical
support, provided that any cash investments by Borrower do not exceed One
Million Dollars ($1,000,000.00) in the aggregate in any fiscal year.

 

“Permitted Liens” are:

 

(a)                                  Liens existing on the Effective Date and
shown on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its Books, if they
have no priority over any of Bank’s Liens;

 

(c)                                  Liens (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Million Dollars ($1,000,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Liens in both
(i) and (ii) are confined to the property and improvements and the proceeds of
the Equipment; and

 

(d)                                 Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (c),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase.

 

(e)                                  leases or subleases of real property
granted in the ordinary course of business, and leases, subleases, non-exclusive
licenses or sublicenses of property (other than real property or intellectual
property) granted in the ordinary course of Borrower’s business, if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest;

 

(f)                                    non-exclusive license of intellectual
property granted to third parties in the ordinary course of business; and

 

(g)                                 Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.4 or 8.7.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, all cash and Cash Equivalents and Marketable
Securities as shown on Borrower’s consolidated financial statements as of such
date prepared in accordance with GAAP, plus net billed accounts receivable and
Unbilled Accounts, excluding any cash or Cash Equivalents and Marketable
Securities that are restricted or are pledged to any Person other than Bank or
any of Bank’s Affiliates.

 

“Quick Liabilities” are Current Liabilities, less Deferred Revenue, real estate
related restructuring reserves, and customer deposits.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Vice President, Finance of Borrower.

 

23

--------------------------------------------------------------------------------


 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
Twenty-Five Million Dollars ($25,000,000.00) outstanding at any time.

 

“Revolving Line Maturity Date” is June 30, 2009.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Transfer” is defined in Section 7.1.

 

“Unbilled Account” is the estimated face value amount (as reasonably determined
by Borrower based upon the best information available to Borrower) of an invoice
for an Account pursuant to services performed by Borrower, which invoice will be
generated (but has not yet been generated) within thirty (30) days of the last
day of the month in which such services were performed, net of any offsets.

 

“Unrestricted Cash” shall mean all cash, Cash Equivalents and Marketable
Securities maintained at Bank or SVB Securities (provided a control agreement is
in place) in Borrower’s name that is unrestricted and not pledged to any other
Person.

 

“Xenogen” is defined in the preamble hereof.

 

“Xenogen Biosciences” is defined in the preamble hereof.

 

Signature page follows.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

 

 

 

 

CALIPER LIFE SCIENCES, INC.

 

 

 

 

 

By

/s/ Thomas T. Higgins

 

 

Name:

Thomas T. Higgins

 

 

Title:

CFO

 

 

 

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

 

By

/s/ Thomas T. Higgins

 

 

Name:

Thomas T. Higgins

 

 

Title:

CFO

 

 

 

 

 

 

XENOGEN CORPORATION

 

 

 

 

By

/s/ Thomas T. Higgins

 

 

Name:

Thomas T. Higgins

 

 

Title:

CFO

 

 

 

 

 

 

XENOGEN BIOSCIENCES CORPORATION

 

 

 

 

By

/s/ Thomas T. Higgins

 

 

Name:

Thomas T. Higgins

 

 

Title:

CFO

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By

/s/ Clark Hayes

 

 

Name:

Clark Hayes

 

 

Title:

RM

 

 

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; [and]

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (b) license
agreements solely for the use of Intellectual Property of a third party, with
respect to which license Borrower is the licensee, (c) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished,
(d) any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, (e) any know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and (f) any claims for damage by way of any past,
present, or future infringement of any of the foregoing; provided, however, the
Collateral shall include all Accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the
foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Loan Payment/Advance Request Form

 

DEADLINE FOR SAME DAY PROCESSING IS NOON E.S.T.*

 

Fax To:

 

Date:

 

 

 

LOAN PAYMENT:

 

 

 

 

 

Caliper Life Sciences, Inc., as Agent

 

 

 

From Account #

 

 

To Account #

 

(Deposit Account #)

 

(Loan Account #)

 

 

 

Principal $

 

 

and/or Interest $

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

 

 

LOAN ADVANCE:

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

From Account #

 

 

To Account #

 

(Loan Account #)

 

(Deposit Account #)

 

 

 

Amount of Advance $

 

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, E.S.T.

 

 

 

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

(For International Wire Only)

 

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

 

 

 

Special Instruction:

 

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

 

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone

 

 

--------------------------------------------------------------------------------

* Unless otherwise provided for an Advance bearing interest at LIBOR.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

Borrower:                                            CALIPER LIFE SCIENCES,
INC., NOVASCREEN BIOSCIENCES CORPORATION, XENOGEN CORPORATION and XENOGEN
BIOSCIENCES CORPORATION

Lender:                                                        SILICON VALLEY
BANK

Commitment Amount:                            $25,000,000.00

 

ACCOUNTS RECEIVABLE

 

 

 

1.

 

Accounts Receivable Book Value as of

 

$

 

2.

 

Additions (please explain on reverse)

 

$

 

3.

 

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

$

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

 

Amounts over 90 days due

 

$

 

5.

 

Balance of 50% over 90 day accounts

 

$

 

6.

 

Credit balances over 90 days

 

$

 

7.

 

Concentration Limits

 

$

 

8.

 

Foreign Accounts (only if specifically deemed ineligible by Bank)

 

$

 

9.

 

Governmental Accounts (only if specifically deemed ineligible by Bank)

 

$

 

10.

 

Contra Accounts

 

$

 

11.

 

Promotion or Demo Accounts

 

$

 

12.

 

Intercompany/Employee Accounts

 

$

 

13.

 

Disputed Accounts

 

$

 

14.

 

Deferred Revenue

 

$

 

15.

 

Other (please explain on reverse)

 

$

 

16.

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

17.

 

Eligible Accounts (#3 minus #16)

 

$

 

18.

 

ELIGIBLE AMOUNT OF ACCOUNTS (80% of #17, plus 90% of Unrestricted Cash)

 

$

 

 

 

 

 

 

 

BALANCES

 

 

 

19.

 

Maximum Loan Amount

 

$

 

20.

 

Total Funds Available (Lesser of #18 or #19)

 

$

 

21.

 

Present balance owing on Line of Credit

 

$

 

22.

 

Outstanding under Sublimits

 

$

 

23.

 

RESERVE POSITION (#20 minus #21 and #22)

 

$

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

 

 

BANK USE ONLY

COMMENTS:

 

Received by:

 

 

 

AUTHORIZED SIGNER  

 

 

Date:

 

By:

 

 

Verified:

 

Authorized Signer

 

AUTHORIZED SIGNER  

Date:

 

 

Date:

 

 

 

Compliance Status:

Yes o

No o

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

Date:

 

FROM:

 

CALIPER LIFE SCIENCES, INC.

 

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

 

XENOGEN CORPORATION

 

 

 

 

XENOGEN BIOSCIENCES CORPORATION

 

 

 

The undersigned authorized officers of Caliper Life Sciences, Inc., NovaScreen
Biosciences Corporation, XenogenCorporation, and Xenogen Biosciences Corporation
(individually and collectively, “Borrower”) certify that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.  Attached are the required
documents supporting the certification.  The undersigned certifies that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly financial statements with Compliance Certificate

 

Quarterly within 45 days

 

Yes o No o

Annual financial statement (CPA Audited)

 

FYE within 120 days

 

Yes o No o

Board Approved Projections

 

Annually, as revised

 

Yes o No o

Audit

 

Annually

 

Yes o No o

Borrowing Base Certificate & A/R Agings

 

Monthly within 30 days (when Unrestricted Cash < $25,000,000.00 and months in
which Credit Extensions requested or outstanding)

 

Yes o No o

Cash Report

 

Monthly within 15 days

 

Yes o No o

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain at all times (tested quarterly):

 

 

 

 

 

 

Minimum Adjusted Quick Ratio

 

: 1.0

*

:1.0

 

Yes o No o

Minimum EBITDA-Cap Ex

 

$

 

**

$

 

Yes o No o

 

--------------------------------------------------------------------------------

*As set forth in Section 6.7(a) of the Agreement.

**As set forth in Section 6.7(b) of the Agreement.

 

1

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

Caliper Life Sciences, Inc.

 

BANK USE ONLY

 

 

 

By:

 

 

Received by:

 

Name:

 

 

 

AUTHORIZED SIGNER

Title:

 

 

Date:

 

 

 

 

NovaScreen Biosciences Corporation

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

By:

 

 

Date:

 

Name:

 

 

 

Title:

 

 

Compliance Status:

Yes o

No o

 

 

 

Xenogen Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Xenogen Biosciences Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.                                         ADJUSTED QUICK RATIO

 

A.

 

Aggregate value of the Unrestricted Cash and Cash Equivalents and Marketable
Securities of Borrower

 

$

 

 

 

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable and Unbilled Accounts of
Borrower

 

$

 

 

 

 

 

 

 

C.

 

Quick Assets (the sum of lines A and B)

 

$

 

 

 

 

 

 

 

D.

 

Aggregate value of Obligations to Bank

 

$

 

 

 

 

 

 

 

E.

 

Aggregate value of liabilities of Borrower (including all Indebtedness) that
matures within one (1) year and current portion of Subordinated Debt permitted
by Bank to be paid by Borrower

 

$

 

 

 

 

 

 

 

F

 

Aggregate value of (i) Deferred Revenue, (ii) real estate related restructuring
expenses, and (iii) customer deposits

 

 

 

 

 

 

 

 

 

G.

 

Quick Liabilities (the sum of lines D and E minus line F)

 

$

 

 

 

 

 

 

 

H.

 

Adjusted Quick Ratio (line C divided by line G)

 

 

 

 

Is line H equal to or greater than:

 

(i) 0.95 to 1.0 for the quarters ending March 31, 2008, June 30, 2008 and
September 30, 2008

(ii) 1.0 to 1.0 for the quarters ending December 31, 2008 and March 31, 2009

 

o No, not in compliance

o Yes, in compliance

 

II.                                     MINIMUM EBITDA minus CAP-EX

 

Required:

 

A.

 

Net Income

 

$

 

 

 

 

 

 

 

B.

 

Interest Expense

 

$

 

 

 

 

 

 

 

C.

 

To the extent included in the determination of Net Income:

 

 

 

 

 

 

 

 

 

 

 

1.

Depreciation expense

 

$

 

 

 

 

 

 

 

 

 

 

2.

Amortization expense

 

$

 

 

 

 

 

 

 

 

 

 

3.

Non-cash stock-based compensation expense

 

$

 

 

 

 

 

 

 

D.

 

income tax expense

 

$

 

 

3

--------------------------------------------------------------------------------


 

E.

 

without duplication, restructuring charges and litigations charges not to exceed
$5,000,000 in the aggregate (for the quarters ending March 31, 2008, June 30,
2008 and September 30, 2008)

 

$

 

 

 

 

 

 

 

F.

 

EBITDA (line A, plus line B, plus line C.1, plus line C.2, plus line C.3, plus
line D, and plus line E)

 

$

 

 

 

 

 

 

 

G.

 

capital expenditures

 

$

 

 

 

 

 

 

 

H.

 

EBIDTA minus CAP EX (line F minus line G)

 

$

 

 

Is line H equal to or greater than:

 

(a) ($7,000,000) for the two-quarter period ending 3/31/08

 

 

(b) ($10,000,000) for the two-quarter period ending 6/30/08

 

 

(c) ($3,000,000) for the two-quarter period ending 9/30/08

 

 

(d) $2,000,000 for the two-quarter period ending 12/31/08

 

 

(e) ($2,500,000) for the two-quarter period ending 3/31/09

 

o No, not in compliance

o Yes, in compliance

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 12.13

 

Caliper Life Sciences, Inc.

 

1 (h)                        The Company currently maintains its bank and
investment accounts at:

 

(1)                                  Bank Accounts – Wachovia, SVB

 

(2)                                  Investment Accounts – SVB Asset Management

 

(3)                                  Payroll Accounts – SVB

 

(4)                                  Other depository/operating accounts – SVB,
Bank of America, Wachovia

 

2 (d)                        If different from the addresses set fort in
subparagraphs (a), (b) or (c) above, the following are all places of business of
the Company and/or locations maintained by the Company where any Collateral
consisting of equipment and/or inventory are located:

 

Mailing Address

 

City

 

State

605 Fairchild Drive

 

Mountain View

 

CA

7170 Standard Dive

 

Hanover

 

MD

2061 Challenger Drive

 

Alameda

 

CA

5 Cedar Brook Drive

 

Cranbury

 

NJ

 

NovaScreen Biosciences Corporation

 

1 (h)                        The Company currently maintains its bank and
investment accounts at:

 

(1)                                  Bank Accounts – SVB

 

(2)                                  Investment Accounts –

 

(3)                                  Payroll Accounts – SVB through Caliper Life
Sciences, Inc.

 

(4)                                  Other depository/operating accounts – SVB
through Caliper Life Sciences, Inc.

 

5

--------------------------------------------------------------------------------